IN THE SUPREME COURT OF TEXAS
                                              ════════════
                                                NO. 18-1223
                                              ════════════

                       TEXAS BOARD OF CHIROPRACTIC EXAMINERS;
     PATRICK FORTNER, IN HIS OFFICIAL CAPACITY AS THE BOARD’S EXECUTIVE DIRECTOR;
                  AND TEXAS CHIROPRACTIC ASSOCIATION, PETITIONERS,

                                                          v.

                                TEXAS MEDICAL ASSOCIATION, RESPONDENT

  ════════════════════════════════════════════════════
                   ON PETITION FOR REVIEW FROM THE
            COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
  ════════════════════════════════════════════════════

       JUSTICE BLAND, joined by JUSTICE BOYD, dissenting.


       The Texas Legislature strictly limits the scope of practice for chiropractors, optometrists,

podiatrists, physical therapists, nurses, and others who are not medical doctors. 1 Chiropractors are

non-physician healthcare providers who focus on the spine and musculoskeletal system. Despite

this limited area of competence and the Legislature’s corresponding limits on chiropractic practice,

the Texas Board of Chiropractic Examiners established a rule authorizing chiropractors to perform

eye examinations (outside the spine or musculoskeletal system) to diagnose neurological

conditions unrelated to the spine or musculoskeletal system.

       It is not, however, for the Chiropractic Board to grant such permission. The Texas

Constitution vests the Legislature with the authority to “pass laws prescribing the qualifications of



       1
           See TEX. OCC. CODE § 151.052(a)(2), (3), (4), (5), (7).
practitioners of medicine.” 2 The Legislature has done so by enacting the Medical Practice Act, 3

which exempts some non-physician healthcare providers from its mandates. 4 Chiropractors are

among the exempted non-physician providers, but they must “engage strictly in the practice of

chiropractic as defined by law.” 5 The Chiropractic Act establishes this limited scope of practice

for those trained in chiropractic care. 6 The scope of practice for chiropractors is straightforward:

chiropractors “diagnose, analyze, examine, or evaluate the biomechanical condition of the spine

and musculoskeletal system of the human body.” 7

         This limited scope does not permit chiropractors to conduct neurological testing or to make

diagnoses that do not involve the “biomechanical condition of the spine and musculoskeletal

system.” 8

         The Chiropractic Board’s rule permitting chiropractors to conduct eye examinations to

diagnose a sensory nervous system problem of the inner ear is beyond the chiropractic scope of

practice that the Legislature has established. 9 The trial court and the court of appeals thus correctly

concluded that the Board exceeded its authority in authorizing chiropractors to detect and diagnose

whether a patient has neurological problems related to the vestibular system and the inner ear.



         2
             TEX. CONST. art. XVI, § 31.
         3
             TEX. OCC. CODE §§ 151.001–.056; ante at 3.
         4
             TEX. OCC. CODE § 151.052(a).
         5
           Id. § 151.052(a)(3) (“This subtitle does not apply to . . . a licensed chiropractor engaged strictly in the
practice of chiropractic as defined by law.”); id. §§ 201.001–.606.
         6
             Id. § 201.002(b).
         7
             Id. § 201.002(b)(1) (emphasis added).
         8
             Id.
       9
         22 TEX. ADMIN. CODE § 78.1(c)(3)(B) (permitting “Technological Instrumented Vestibular-Ocular-
Nystagmus Testing”).


                                                          2
Neither is related to the spine or musculoskeletal system. 10 Because the Court concludes otherwise,

I respectfully dissent.

                                                          I

         The Texas Medical Association challenges three Chiropractic Board rules. Two rules

define “musculoskeletal system” and “subluxation complex.” 11 As they do not directly implicate

the scope of practice, the definitions alone do not warrant a judicial determination that the Board

exceeded its authority in crafting them. 12 The third rule, however, puts those definitions into use.

It authorizes chiropractors to perform vestibular-ocular-nystagmus testing, an eye examination

involving the detection of eye movement that can indicate a vestibular, or inner-ear, neurological

malady. 13

         The vestibular system is the part of the sensory nervous system that provides the brain with

information about motion and balance. 14 The parties do not dispute this, nor do they dispute that

inner ears and eyes are not part of the spine or musculoskeletal system.



         10
              566 S.W.3d 776, 780, 786–87 (Tex. App.—Austin 2018).
         11
              22 TEX. ADMIN. CODE § 78.1(a)(5), (9).
         12
            See ante at 24 (holding that the Texas Medical Association failed to demonstrate that the rules “contravene
specific language in the [Chiropractic] Act or run counter to the Act’s objectives”).
         13
              The Chiropractic Board’s rule states:
         Technological Instrumented Vestibular-Ocular-Nystagmus Testing may be performed by a licensee
         with a diplomate in chiropractic neurology and that has successfully completed 150 hours of clinical
         and didactic training in the technical and professional components of the procedures as part of
         coursework in vestibular rehabilitation including the successful completion of a written and
         performance examination for vestibular specialty or certification. The professional component of
         these procedures may not be delegated to a technician and must be directly performed by a qualified
         licensee.
22 TEX. ADMIN. CODE § 78.1(c)(3)(B). Despite the Board’s use of the term “chiropractic neurology,” neither the
Legislature nor the Board recognizes such a specialty.
         14
            Vestibular, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2020) (“2. of, relating to, or
affecting the perception of body position and movement ”).


                                                          3
        Because vestibular-ocular-nystagmus testing and the neurological diagnoses it potentially

informs have no connection to the spine or musculoskeletal system, chiropractors by statute must

not perform it. The Act defines the permissible scope of chiropractic practice. It specifies that a

person “practices chiropractic” only when examining, diagnosing, or treating a condition of the

spine or musculoskeletal system:

        A person practices chiropractic under this chapter if the person:

        (1) uses objective or subjective means to diagnose, analyze, examine, or evaluate
            the biomechanical condition of the spine and musculoskeletal system of the
            human body; [or]

        (2) performs nonsurgical, nonincisive procedures, including adjustment and
            manipulation, to improve the subluxation complex or the biomechanics of the
            musculoskeletal system . . . . 15

        The Board’s authority to implement this scope of practice both empowers and constrains.

The Chiropractic Act authorizes the Board to “adopt rules clarifying what activities are included

within the scope of the practice of chiropractic and what activities are outside of that scope.” 16

Because the Board’s role is to “clarify” the activities that fall within the practice of chiropractic, it

may permit only what the Legislature allows. 17 The Board has no authority to unilaterally expand

the scope of practice of chiropractic care beyond its statutory limits.18

        Determining the boundaries of chiropractic practice is an act of policymaking, which is the

Legislature’s prerogative. 19 When interpreting statutes, we give effect to the Legislature’s intent


        15
             TEX. OCC. CODE § 201.002(b)(1)–(2).
        16
             Id. § 201.1525.
        17
             Id.
        18
           See Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex. Med. Ass’n, 511 S.W.3d 28, 33
(Tex. 2017); Pruett v. Harris Cty. Bail Bond Bd., 249 S.W.3d 447, 452–53 (Tex. 2008).
        19
             See Univ. of Tex. v. Garner, 595 S.W.3d 645, 651 (Tex. 2019) (per curiam).


                                                          4
as it is reflected in the statute’s plain text. 20 We “presume the Legislature selected language in a

statute with care and that every word or phrase was used with a purpose in mind.” 21 Adhering to

this principle protects executive agencies and courts from substituting their policy preferences for

the elected Legislature’s. 22 It is not for courts, under the guise of agency deference, to bless agency

actions that exceed statutory limits that the Legislature imposes.

         Deference to the Legislature’s policy decisions—including decisions concerning

chiropractors’ limited scope of practice—informs our review of the Board’s rules in this case.23

As an administrative agency, the Chiropractic Board has “only those powers that the Texas

Legislature has expressly conferred upon it and those implied powers that are reasonably necessary

to carry out its statutory duties. It can adopt ‘only such rules as are authorized by and consistent

with its statutory authority.’” 24 Thus, a party may successfully challenge an agency rule by

demonstrating that it “contravenes specific statutory language” or that it “runs counter to the

general objectives of the statute.” 25

                                                           II

         As both the trial court and the court of appeals concluded, the Chiropractic Board’s rule

authorizing chiropractors to perform an eye test to make a neurological diagnosis contravenes the



         20
              Colorado County v. Staff, 510 S.W.3d 435, 444 (Tex. 2017).
         21
              Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010).
         22
              Davenport v. Garcia, 834 S.W.2d 4, 42 (Tex. 1992) (Hecht, J., dissenting).
         23
              “[I]nterpreting the Act and the rules involves only questions of law, which we determine de novo.” Ante
at 15.
         24
           Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex. Med. Ass’n, 511 S.W.3d 28, 33 (Tex.
2017) (internal citation omitted) (quoting R.R. Comm’n of Tex. v. Lone Star Gas Co., 844 S.W.2d 679, 685 (Tex.
1992)).
         25
              Id.; ante at 17.


                                                           5
Chiropractic Act and its objectives. 26 The Board’s definitions of “musculoskeletal system” 27 and

“subluxation complex” 28 clarify the Legislature’s scope-of-practice limitations. 29 Applying the

Court’s reasoning, which appropriately confines these definitions, demonstrates that the Board

surpassed its statutory boundaries by permitting chiropractors to conduct neurological

examinations through vestibular-ocular-nystagmus testing.

         The Court rejects the argument that the definitions of “musculoskeletal system” and

“subluxation complex” permit chiropractors to treat “virtually any disease and disorder in the

whole body, . . . including . . . neurological diseases and disorders.” In doing so, the Court

emphasizes the Legislature’s limits on chiropractic practice and on the definitions themselves.

Though chiropractors need not “ignore” nerves, the Court explains, a chiropractor’s diagnosis,

analysis, examination, or evaluation of any condition must relate to the “the muscles, tendons,

ligaments, bones, joints, and tissues ‘that move the body and maintain its form.’” 30 By statute, any

chiropractic practice must be tethered to the spine or musculoskeletal system.

         The Court abandons this limiting principle, however, in holding that neither the text nor

the objectives of the Act forbid the Board from authorizing chiropractors to conduct neurological

examinations through vestibular-ocular-nystagmus eye testing. This examination relates to the



         26
              566 S.W.3d 776, 786–87 (Tex. App.—Austin 2018).
         27
            “The system of muscles and tendons and ligaments and bones and joints and associated tissues
and nerves that move the body and maintain its form.” 22 TEX. ADMIN. CODE § 78.1(a)(5).
         28
            “A neuromusculoskeletal condition that involves an aberrant relationship between two adjacent articular
structures that may have functional or pathological sequelae, causing an alteration in the biomechanical and/or neuro-
physiological reflections of these articular structures, their proximal structures, and/or other body systems that may
be directly or indirectly affected by them.” Id. § 78.1(a)(9).
         29
              See ante at 7.
         30
              Ante at 22 (quoting 22 TEX. ADMIN. CODE § 78.1(a)(5)).


                                                          6
central nervous system—that connected with the brain and the sensory receptors in the inner ear.

The test measures a patient’s eye movements with a camera or through electrodes. The trial court

found that it is used to diagnose a problem of the brain, inner ear, or eyes, none of which is part of

the spine or musculoskeletal system—a finding the Board does not dispute. Because such an

examination is divorced from the spine and musculoskeletal system, a chiropractor’s use of it

exceeds the scope of practice set by the Legislature.

        The Board’s definition of “musculoskeletal system” cannot expand the chiropractic scope

of practice to the purely neurological when the statute expressly confines that practice to the

musculoskeletal system. Nor can references to “neuro” in the definition of “subluxation complex”

expand chiropractic practice beyond the statute’s scope of practice; the Legislature used

“subluxation complex” to define the procedures a chiropractor may perform, not the diagnoses a

chiropractor may make. 31 Even the Board’s definition confines “neuro” to “neuromusculoskeletal

condition” and “neuro-physiological,” tying the neurological to the muscular and skeletal. 32

        The Board nonetheless maintains, and the Court agrees, that a chiropractor may diagnose

a purely neurological condition to “rule it out” as the cause of the patient’s symptoms. If

chiropractors may examine patients using a test designed to diagnose conditions outside the



        31
             The statute states:
        A person practices chiropractic under this chapter if the person:
        (1) uses objective or subjective means to diagnose, analyze, examine, or evaluate the
            biomechanical condition of the spine and musculoskeletal system of the human body; [or]
        (2) performs nonsurgical, nonincisive procedures, including adjustment and manipulation, to
        improve the subluxation complex or the biomechanics of the musculoskeletal system . . . .
TEX. OCC. CODE § 201.002(b) (emphasis added). Accordingly, a chiropractor can “improve” a subluxation complex
but may not diagnose one when the cause is neurological.
        32
             22 TEX. ADMIN. CODE § 78.1(a)(9).


                                                         7
chiropractic scope of practice—and may conduct that examination on body parts (eyes) and

systems (sensory nervous) also outside that scope—then the Legislature’s limitations on

chiropractic practice lose all meaning. A chiropractor’s practice becomes coextensive with a

medical doctor’s practice, subject only to chiropractors’ self-assessments of their capabilities and

limits.

          Such a result is contrary to the larger statutory scheme, which provides for a limited scope

of practice for non-physician healthcare professionals, including (in addition to chiropractors)

dentists, optometrists, and podiatrists. 33 For these non-physician providers, the statutes defining

the scope of practice require that the practice or procedure relate to a specific body part—the

mouth, the eye, the foot. 34 The Court’s reading severs this connection, allowing tests that do not

relate to the specific structure and permitting practitioners to go beyond the scope of practice to

“rule out” causes of certain disorders. 35 Much as an optometrist could not conduct neurological

examinations outside the eye, a chiropractor cannot conduct them outside the musculoskeletal

system. Licensed chiropractors are exempt from the prohibition against practicing medicine only

if they “strictly” conform to the practice of chiropractic as the Chiropractic Act defines it. 36

          The Board concedes that “chiropractors use [vestibular-ocular-nystagmus testing] to rule

out vestibular causes of dizziness.” It reasons that chiropractors may “[d]ifferentiate a patient or


           Like chiropractors, these practitioners are exempted from the Medical Practice Act. TEX. OCC. CODE
          33

§ 151.052(a)(1), (2), (3), (5).
          34
            See id. § 251.003 (defining the scope of practice for dentists); id. § 351.002 (defining the scope of practice
for optometrists); id. § 202.001 (defining the scope of practice for podiatrists); see also Tex. Orthopaedic Ass’n v. Tex.
State Bd. of Podiatric Medical Exam’rs, 254 S.W.3d 714, 717, 721–22 (Tex. App.—Austin 2008, pet. denied) (holding
that by adding “portions of what in layman’s terms is called the ankle” to the podiatry scope of practice the Podiatric
Board exceeded its authority).
          35
               See ante at 25, 27.
          36
               TEX. OCC. CODE § 151.052(a)(3).


                                                            8
condition for which chiropractic treatment is appropriate from a patient or condition that is in need

of care from a medical or other class of provider.” 37 In employing such a construction, the Board

oversteps its legislatively delegated authority.

       Any diagnosis—affirmative or negative—made by a chiropractor must be within the scope

of chiropractic care. Chiropractors are precluded by statute from diagnosing a purely neural or

vestibular condition using an eye examination. To “rule out” a neurological condition based on a

neurological examination is to say, affirmatively, that it is not a cause of the patient’s symptoms.

The Court observes that chiropractors may draw blood to perform a diagnosis. 38 It is the

Legislature, however, that permits chiropractors to draw blood for diagnostic testing. 39 In contrast,

here it is the Board, not the Legislature, that seeks to empower chiropractors to perform tests and

make diagnoses that reach beyond the legislative scope of chiropractic care. Although a

chiropractor need not always refer a patient with a generalized problem to a medical doctor, when

a diagnosis relies on an examination outside the spine or musculoskeletal system and is unrelated

to the spine or musculoskeletal system, neither the examination nor the diagnosis lies within a

chiropractor’s scope of practice. 40

       Chiropractors cannot conduct examinations outside the spine and musculoskeletal system

to diagnose a patient with a neurological condition—in this case, a vestibular disorder. Neither are

they permitted to say, definitively, that a vestibular condition is not the cause of a patient’s

symptoms based on that same neurological test and examination. When a chiropractor tells a


       37
            22 TEX. ADMIN. CODE § 78.1(c)(1)(E).
       38
            Ante at 5.
       39
            TEX. OCC. CODE § 201.002(a)(3).
       40
            See id. § 201.002(b).


                                                   9
patient that a neurological examination or test has “ruled out” a neurological condition as a cause

of the patient’s symptoms, it is unlikely that the patient will seek alternative care.

        The Legislature reasonably could have recognized that a chiropractic diagnosis of a

neurological condition—whether ruling it in or ruling it out—compromises patient safety. There

are rational reasons for the policy choices the Legislature made, foremost among them, its

constitutional obligation to regulate the practice of medicine. Regulating the practice of medicine

protects the public from those who are not qualified by aptitude, education, and experience to

diagnose and treat medical conditions generally (as opposed to specific conditions or

structures). Whether some chiropractors are “trained” to perform vestibular-ocular-nystagmus

testing does not answer whether they are qualified to interpret those results and diagnose a

neurological condition that is unrelated to the spine or musculoskeletal system based on those

results. It also does not answer whether the Board’s rule goes beyond what the Legislature has

permitted. It does. 41

        Finally, the Board urges that the court of appeals’ enforcement of the Chiropractic Act’s

scope-of-practice statute is “unreasonable governmental interference” with a chiropractor’s right

to “pursue a lawful calling.” If the Act unduly hampers chiropractic care, however, it is for the

Legislature to address and amend, not the Chiropractic Board, and not our Court. Though the

Chiropractic Board may disagree with the Legislature’s policy, the Board does not contest that the

scope of practice established in the Chiropractic Act is founded on the Legislature’s constitutional



        41
            Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex. Med. Ass’n, 511 S.W.3d 28, 33 (Tex.
2017) (“[W]e must decide this case based on the relevant Texas statutes, not on whether [marriage and family
therapists] are qualified to make [Diagnostic and Statistic Manual of Mental Disorders] diagnoses or whether the DSM
or other states’ laws allow them to.”).


                                                        10
authority to regulate the practice of medicine. The Legislature’s limits are reasonably designed to

protect patients by ensuring that their healthcare providers practice within their areas of

competence. Through rulemaking, the Board effectively has nullified the Legislature’s scope-of-

practice limits. Our Court should not acquiesce to the Board’s unauthorized exercise of power.

                                         *       *       *

       The Chiropractic Board’s rule permitting neurological examinations and diagnoses

unrelated to the spine or musculoskeletal system contravenes the Chiropractic Act’s limits on

chiropractic care. The rule defies the Act’s principal objective, which is to constrain the practice

of non-physician healthcare providers to their areas of competence. We should hold that the Board

of Chiropractic Examiners exceeded its statutory powers in authorizing chiropractors to conduct

neurological examinations to diagnose disorders unrelated to the spine or musculoskeletal system.

Because we do not, I respectfully dissent.


                                                         ________________________________
                                                         Jane N. Bland
                                                         Justice


OPINION DELIVERED: January 29, 2021




                                                11